UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COLLIER DOUGLAS SESSOMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:06-cr-00063-BR-1)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Collier Douglas Sessoms, Appellant Pro Se.               Jennifer P.
May-Parker, Assistant United States Attorney,         Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Collier   Douglas    Sessoms   seeks      to    appeal    his   235-month

sentence imposed following his convictions for transmission of

child    pornography,    in   violation   of    18    U.S.C.     § 2252(a)(1)

(2012), and transportation of obscene matters over the Internet,

in violation of 18 U.S.C. § 1462 (2012).              In criminal cases, a

defendant must file his notice of appeal within 14 days after

the entry of judgment. 1      Fed. R. App. P. 4(b)(1)(A)(i).          With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to 30

days to file a notice of appeal.               Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered the criminal judgment on the

docket on March 26, 2008.       Sessoms filed his notice of appeal on

September 6, 2016. 2      Because Sessoms failed to file a timely

notice of appeal or obtain an extension of the appeal period, we




     1 At the time judgment was entered, the appeal period was 10
days.   Fed. R. App. P. 4(b)(1)(A)(i) (2008).     On December 1,
2009, the period was extended to 14 days.       Fed. R. App. P.
4(b)(1)(A)(i) (2009).    Sessoms’ notice of appeal is untimely
under either period.
     2 For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                    2
dismiss the appeal. 3       We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     3 We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).      Because Sessoms’
appeal is inordinately late, and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss it.    United States v. Mitchell, 518 F.3d 740,
744, 750 (10th Cir. 2008).



                                       3